Citation Nr: 0412163	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-24 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for a left ear 
hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to May 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  The veteran is not service-connected for a right ear 
hearing loss disability.

3.  The veteran demonstrates no more than level II hearing in 
the left ear; he is not deaf in either ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a left 
ear hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 
6100, and Tables VI, VII (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



A.  Duty to Notify

Recently, the Court has indicated that notice under the VCAA 
must be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The Court cited to four 
requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. 
§ 3.159(b) and Quartuccio, supra: (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  Id. at 422.  

The Board observes that the veteran filed his claim for 
service connection for a hearing loss disability in May 2001, 
after the enactment of the VCAA.  The RO's initial decision 
granting service connection for a left ear hearing loss 
disability and assigning a noncompensable rating to such 
disability was issued in March 2002, after the veteran had 
been provided notice of the VCAA provisions in July 2001, in 
accordance with Pelegrini, supra.

In connection with the veteran's service connection claim, 
the RO sent a letter in July 2001 to the veteran explaining 
his role in the claims process and asking him to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records, to include a release form for VA to 
obtain any identified private records.  The RO also indicated 
that it was still the veteran's responsibility to support his 
claim with appropriate evidence.  The RO specifically advised 
the veteran that evidence of a current disability and a nexus 
between such and service was necessary.  The veteran was also 
informed that the RO had requested copies of his treatment 
records from the Nu Hearing Center, Dr. F. Goyeau, the 
Professional Hearing Aid Center, and the VA Medical Center in 
Mountain Home.  The above demonstrates that each of the 
elements necessary for an adequate VCAA notice were provided 
to the veteran in connection with his service connection 
claim.

In a rating decision dated in March 2002, the RO granted 
service connection for a left ear hearing loss disability and 
assigned a noncompensable rating, effective May 29, 2001.  
Thereafter, the veteran filed a notice of disagreement with 
respect to the assigned disability rating.  In a recent 
opinion, VA's General Counsel considered the question of 
whether VA must notify a claimant via a VCAA letter of the 
information and evidence necessary to substantiate an issue 
first raised in a notice of disagreement submitted in 
response to VA's notice of its decision on a claim for which 
VA has already notified the claimant of the information and 
evidence necessary to substantiate the claim.  The General 
Counsel held as follows:

Under 38 U.S.C. § 5103(a), the Department of Veterans 
Affairs (VA), upon receipt of a complete or 
substantially complete application, must notify the 
claimant of the information and evidence necessary to 
substantiate the claim for benefits.  Under 38 U.S.C. 
§ 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of 
original jurisdiction" must take development or review 
action it deems proper under applicable regulations and 
issue a statement of the case if the action does not 
resolve the disagreement either by grant of the 
benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103 notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice 
of the information and evidence necessary to 
substantiate the newly raised issue.  

See VAOPGCPREC 8-03 (December 22, 2003).  The Board finds 
that, in the veteran's case, further notice from VA to the 
veteran is not required with regard to his claim for an 
initial compensable disability rating for his left ear 
hearing loss disability discussed herein because documents 
issued to the veteran coincident with and subsequent to his 
claim for a higher initial rating provided notice sufficient 
to enable him to prepare and present argument directly 
pertinent to his appeal.  

Additionally, the March 2002 rating decision notified the 
veteran that a noncompensable rating was assigned for hearing 
loss whenever the percentage of discrimination in one ear is 
between 84 and 90 with an average puretone decibel loss which 
is between 42 and 49, and any loss of hearing in the other 
ear is not service connected.  Also, in May 2003, the RO sent 
the veteran a letter advising him that evidence showing his 
left ear hearing loss had worsened was still needed.  The RO 
requested the veteran to submit a release for any private 
medical evidence pertinent to his claim and to otherwise 
identify any records of VA treatment or evaluation.  The RO 
also requested the veteran to advise VA about "any 
additional information or evidence" he wanted VA to try to 
obtain and consider.  The RO included a recitation of the 
evidence that had already been obtained and considered in 
connection with his claim.  The June 2003 statement of the 
case then informed the veteran of the reasons for which his 
disability rating claim had been denied, the evidence it had 
considered in denying the claim, and the evidence the veteran 
still needed to submit to substantiate his claim.  The 
statement of the case also advised the veteran of the 
criteria governing entitlement to compensable ratings for a 
hearing loss disability when only one ear was service-
connected, as well as a recitation of the regulations 
implementing the VCAA, with citation to the relevant portions 
of the United States Code.  Based on these facts the veteran 
has been fully advised as to what evidence would be required 
to show entitlement to an initial compensable rating for a 
left ear hearing loss disability.

The veteran was also afforded opportunity to submit 
additional evidence and argument in support of his claim.  
Specifically, the veteran was given an opportunity to request 
a personal hearing in connection with this appeal, but he did 
not choose to do so.  As such, the Board concludes that the 
veteran has been afforded appropriate notice under the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  



B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran's service 
medical records, audiological evaluations from the Nu Hearing 
Center dated in 1994 and April 2001, and treatment reports 
from Dr. F. Goyeau from January 1986 to January 2001 and the 
Mountain Home VA Medical Center from May 2001 to March 2003 
are associated with the claims file.  The veteran had 
referenced treatment records from the Professional Hearing 
Aid Center in his Authorization and Consent to Release 
Information to VA form, received in May 2001.  The RO 
requested these records in July 2001 and the Professional 
Hearing Aid Center replied by submitting the April 2001 
audiological evaluation completed by the Nu Hearing Center.  
The veteran has not identified other outstanding records that 
he wants VA to obtain or that he feels are relevant to his 
claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  In this case, the veteran was 
afforded a VA examination in February 2002.  The Board notes 
that such was conducted by a physician who considered factors 
relevant to the veteran's claim and the examination report 
contains findings pertinent to the veteran's left ear hearing 
loss disability, as well as relevant to the status of the 
veteran's nonservice-connected right ear hearing loss.  The 
Board observes that the veteran's representative, in his 
Informal Hearing Presentation, states that it is feasible 
that the veteran's left ear hearing loss disability has 
worsened since the February 2002 VA audiological examination.  
Neither the veteran nor his representative have submitted 
medical evidence that suggests the veteran's left ear hearing 
loss disability has worsened in severity since February 2002.  
Nor have they shown that the VA audiological examination is 
inadequate for rating purposes.  The Board notes that the 
veteran himself, in his Form 9, clarifies his belief that his 
hearing has not undergone any significant change since 1996, 
rather that since the 1960s he has experienced reduced 
hearing.  The Board also emphasizes the nature of the instant 
appeal and that the veteran has not identified or even argued 
near total deafness in either ear.  As is further discussed 
herein below, the essence of the veteran's argument is that 
he believes the numerical criteria utilized by VA to rate 
hearing loss is adequate to account for normal everyday life 
impairment, such as problems hearing conversations due to 
ambient noise.  The Board is constrained, however, to apply 
the regulatory criteria as published.  Based on these facts, 
the Board concludes that the medical evidence of record is 
sufficient to evaluate the claim and further examination is 
not necessary.  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.  

II.  Entitlement to an Initial Compensable Rating for a Left 
Ear Hearing Loss Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2003).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where the schedule does not 
provide a noncompensable evaluation for a diagnostic code, 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2003).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2003).

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
rating schedule has established eleven auditory acuity 
levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI (2003).  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA, in exceptional cases as 
described in 38 C.F.R. § 4.86, and Table VII, as set out in 
the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional 
pattern of hearing loss occurs when the pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86(a).  

In order to establish entitlement to a compensable rating for 
hearing loss, it must be shown that certain minimum levels of 
the combination of the percentage of speech discrimination 
loss and average pure tone decibel loss are met.  The Court 
has recognized that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The rating criteria provide that when impaired hearing is 
service-connected in only one ear, and the veteran is not 
totally deaf in both ears, the nonservice-connected ear will 
be assigned a Roman Number I designation for hearing 
impairment, subject to the provisions of 38 C.F.R. § 3.383 
(2003), which provides that the nonservice-connected ear will 
be considered as service-connected when total bilateral 
deafness is shown.  38 C.F.R. § 4.85(f) (2003).

The March 2002 rating decision on appeal granted service 
connection for a left ear hearing loss disability and 
assigned a noncompensable rating, effective May 29, 2001.  
This rating decision also denied service connection for a 
right ear hearing loss disability.  The veteran has not 
submitted a notice of disagreement as to the RO's denial of 
service connection for right ear hearing loss and as such, 
this issue is not on appeal before the Board.  38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2003).  The veteran contends that 
his left ear hearing loss disability is worse in severity 
than is reflected by his current evaluation.  As such, he 
claims that he is entitled to an assignment of a compensable 
rating for this disability. 

The relevant medical evidence of record includes an 
audiological evaluation from the Nu Hearing Center dated in 
April 2001 and treatment records from the Mountain Home VA 
Medical Center from May 2001 to March 2003.

The Nu Hearing Center audiological evaluation, dated in April 
2001, reveals pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
45
55
LEFT
10
20
30
70
70

Pure tone threshold averages a 37.5 decibel loss in the right 
ear and a 50 decibel loss in the left ear.  Although it is 
not clear whether Maryland CNC testing was used, a speech 
recognition ability of 100 percent bilaterally was shown at 
that time.  Such test results equate to level I hearing in 
the left ear, using Table VI, and, as the veteran's right ear 
hearing loss disability is not service connected and he is 
not totally deaf in both ears, a level I hearing loss would 
also be assigned to the right ear.  38 C.F.R. § 4.85.  
Applying the percentage ratings for hearing impairment found 
in Table VII, level I hearing in the right ear and level I 
hearing in the left ear warrants a noncompensable rating.  
38 C.F.R. § 4.85.  

Treatment records from the Mountain Home VA Medical Center 
from May 2001 to March 2003 reflect that in June 2001, the 
veteran was seen for new hearing aids.  He brought several 
audiograms from previous evaluations outside of the VA 
clinic.  The veteran reported a gradual hearing loss in both 
ears since leaving the service in 1964.  No significant 
medical history was reported.  Upon examination, pure tone 
test results for the right ear indicated normal hearing 
through 1000 Hertz sloping to a moderate sensorineural 
hearing loss.  Word recognition score was reported as good 
(92 percent).  Pure tone test results for the left ear 
indicated normal hearing through 1000 Hertz sloping to a 
moderately-severe sensorineural hearing loss.  Word 
recognition score was reported as good (80 percent).  No more 
precise figures have been interpreted, but the results appear 
consistent with both prior and subsequent audiometric test 
results of record, namely the February 2002 VA examination 
results.

At the February 2002 VA examination, the veteran complained 
of decreased hearing in both ears, worse in the left ear.  He 
reported that he had the most difficulty understanding 
speech, especially when any background noise was present or 
when visual cues are absent.  The VA audiological evaluation 
reveals pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
45
55
LEFT
10
15
35
70
70

Pure tone threshold averages a 36 decibel loss in the right 
ear and a 48 decibel loss in the left ear with a speech 
recognition ability of 92 percent in the right ear and 
88 percent in the left ear.  The VA examiner diagnosed 
moderate high-frequency sensorineural hearing loss for the 
right ear and severe high-frequency sensorineural hearing 
loss for the left ear.  These audiometry test results equate 
to level II hearing in the left ear using Table VI, and, as 
the veteran's right ear hearing loss disability is not 
service connected and he is not shown to be totally deaf in 
both ears, a level I is assigned to the right ear.  38 C.F.R. 
§ 4.85.  Applying the percentage ratings for hearing 
impairment found in Table VII, level I hearing in the right 
ear and level II hearing in the left ear warrants a 
noncompensable rating.  38 C.F.R. § 4.85.  The Board notes 
that an exceptional pattern of hearing loss is not shown to 
be present in this case, and that the veteran has not argued 
and the evidence does not show deafness in either ear.

In sum, the audiometric test results fail to demonstrate that 
the veteran is totally deaf in either ear, or that his 
hearing acuity level in the left ear even approaches 
deafness.  The Board has considered the veteran's comments 
relevant to having difficulty hearing in normal settings due 
to ambient noise, however, the Rating Schedule clearly sets 
out the requirements to show entitlement to a compensable 
rating for hearing loss where only one ear is service-
connected.  In that regard the Board has also considered 
whether the case should be referred for extra-schedular 
consideration.  An extra-schedular disability rating is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2003).  In this case, the veteran has not indicated that he 
missed time from work or has been hospitalized due to his 
left ear hearing loss disability.  Rather, the medical 
evidence shows that any objective manifestations of the 
veteran's left ear hearing loss disability are exactly those 
contemplated by the schedular criteria.  In sum there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for an initial 
compensable rating for a left ear hearing loss disability, 
that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial compensable rating for a left ear hearing loss 
disability is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



